Citation Nr: 0202268	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  99-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.  

2.  Entitlement to service connection for burn scars of the 
right leg based on clear and unmistakable error in a rating 
decision of December 21, 1976.  

3.  Entitlement to an effective date earlier than October 22, 
1998, for a grant of a 60 percent evaluation for hypertension 
to include generalized arteriosclerosis with coronary 
insufficiency and arteriosclerotic cardiomyopathy.  

(The issues of entitlement to an increased (compensable) 
evaluation for hemorrhoids, effective from October 22, 1998; 
and to service connection for an eye condition will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972 and from September 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In August 2001, the veteran gave sworn testimony 
before the undersigned Board member at a hearing at the RO.  
A transcript of that hearing is of record.  At the hearing, 
the veteran withdrew from appellate consideration the issue 
of entitlement to an evaluation in excess of 60 percent for 
hypertension to include generalized arteriosclerosis with 
coronary insufficiency and arteriosclerotic cardiomyopathy, 
saying that he was satisfied with that level of evaluation.  
Accordingly, the issue will not be addressed in this 
decision.  

The Board is undertaking additional development on the issues 
of entitlement to an increased (compensable) rating for 
hemorrhoids and service connection for eye disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  A rating decision dated in July 1998 denied the veteran's 
claim of entitlement to service connection for back 
disability.  

2.  Although the veteran was informed of this determination 
later the same month and advised of his appellate rights, he 
did not initiate an appeal.  

3.  The evidence received since the July 1998 rating decision 
was not previously considered, is not cumulative, and is so 
probative that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
back disability.  

4.  The current back disability is not due to a disease or 
injury during active service.

5.  The veteran's original claim for service connection for 
burns on the left leg was received in December 1976 and 
denied later the same month.  The rating decision of December 
21, 1976, also found that a burn scar of the right leg had 
existed prior to service and was not aggravated by service.  

6.  In a letter dated December 27, 1976, the veteran was 
informed only that his claim for service connection for burns 
on the left leg had been denied; he was provided with a 
statement of his appellate rights.  

7.  In a statement received in January 1977, the veteran 
advised the RO that he had made a mistake on his original 
application and indicated that the burn was in fact to his 
right, not his left leg.  He requested that his claim be 
reconsidered based on this information.  

8.  A rating decision dated January 27, 1977, denied service 
connection for burns of the right leg and continued the 
rating determination of December 21, 1976.  The veteran was 
informed of this decision in a letter dated January 31, 1977; 
a statement of his appellate rights was not provided.  

9.  The veteran's original claim for service connection for 
generalized atherosclerosis with essential hypertension and 
coronary arteriosclerosis was received on December 5, 1997.  

10.  A rating decision dated in July 1998 granted a 30 
percent evaluation for hypertension to include generalized 
arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy under Diagnostic Code 7005, 
effective from the date of receipt of the claim for service 
connection for heart disease on December 5, 1997.  

11.  In a statement received on October 22, 1998, the veteran 
disagreed with the effective date assigned for the 30 percent 
evaluation.  

12.  The rating criteria for evaluating diseases of the 
cardiovascular system that became effective on January 12, 
1998, are not more favorable to the veteran in this case with 
respect to his claim for an earlier effective date for a 60 
percent rating for his service-connected hypertension with 
heart disease.  

13.  It is probable that when the veteran's claim was 
received on December 5, 1997, he had generalized 
arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy that precluded more than 
light manual labor.  


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying the veteran's claim 
of entitlement to service connection for back disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201, 20.302, 20.1103 (2001).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
back disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  The rating decision of December 21, 1976, denying service 
connection for burns of the right leg is not final.  
38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 19.109, 19.110, 19.113, 
19.118, 19.153 (1976).  

5.  Service connection for burns of the right leg based on 
clear and unmistakable error in the rating decision of 
December 21, 1976, is not warranted.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).  

6.  The criteria for an effective date of December 5, 1997, 
for the grant of a 60 percent evaluation for hypertension to 
include generalized arteriosclerosis with coronary 
insufficiency and arteriosclerotic cardiomyopathy have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7005 (as in effect 
prior to January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence to reopen a claim for service 
connection for back disability

The veteran's initial claim of entitlement to service 
connection for back disability was received in March 1991 and 
denied by a rating decision dated the following August.  The 
veteran was notified of this determination later in August 
and informed of his appellate rights, but he did not initiate 
an appeal.  

The veteran reopened his claim for this benefit in December 
1997, but his claim for service connection for back 
disability was denied in a rating decision dated the 
following July.  The veteran was informed of this 
determination and of his appellate rights in a letter dated 
later in July that enclosed a copy of the rating decision.  
He did not initiate an appeal with respect to this issue.  
The July 1998 rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id. at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 256 F.3d 1366 (Fed. Cir. 2001) (the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

New and material evidence to reopen a previously and finally 
denied claim is evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
veteran's application to reopen his claim for service 
connection for back disability was contained in his VA Form 9 
received in November 1999.  Evidence has been received in 
support of his application.  

The evidence before the rating board in July 1998 included 
the veteran's service medical records, reports of treatment 
and examination by VA and by private physicians, and 
statements in support of the claim.  The service medical 
records for the veteran's first period of active duty showed 
no findings of back disability when he was examined for 
service entrance in July 1969.  The veteran was seen at a 
service hospital, apparently in November 1969, with a 
complaint of pain in the left side of two days' duration.  He 
reported that the pain had occurred after he had lifted some 
pots.  The diagnosis was muscle strain.  His separation 
examination in February 1972 was negative for complaints or 
findings of back disability.  

On VA examination in June 1972, the veteran exhibited full 
range of motion of all joints, and an examination of the 
musculoskeletal system was pertinently negative.  

The veteran's entrance examination for his second period of 
active service in September 1973 was likewise negative for 
complaints or findings of any back pathology.  In March 1975, 
he was seen for a complaint of pain in the lower back of 
three days' duration with prolonged sitting.  The impression 
was muscle strain.  Although he complained that his joints 
"cramp up" sometimes when he was examined for separation in 
December 1975, he denied a history of recurrent back pain, 
and a physical examination was negative for findings of back 
disability.  The examiner noted that the cramps in the 
veteran's legs were associated with position.  

Private treatment records before the rating board in July 
1998 showed that the veteran was treated in June 1989 after 
he twisted his back moving furniture.  The impression at that 
time was lumbosacral muscle strain.  A private physical 
examination in October 1989 was negative for complaints or 
findings of any back disorder.  It was reported at that time 
that the veteran did construction work.  When seen at a 
private orthopedic clinic in January 1990, he complained of 
back pain with bending, sitting or getting up from sitting.  
The range of motion of his back was restricted and he had 
generalized tenderness of the lower lumbar region.  Straight 
leg raising on the right caused back pain.  However, X-rays 
of the back showed no significant abnormality.  

On VA examination in June 1998, the veteran's complaints 
included "a lot of back pain," and it was reported that his 
posture was "slightly limp" because of pain in his left 
knee and lower back.  He was found to be obese, and he was 
said to walk "like very obese people."  The movement in 
most of his joints was found to be limited to a degree 
because of obesity.  A chronic back disorder was not 
diagnosed.  

Evidence added to the record since the July 1998 rating 
decision includes duplicates of service medical records, 
reports of examination and treatment by VA and private 
physicians, statements in support of the claim, and the 
veteran's testimony before the undersigned Board member in 
August 2001.  

A private magnetic resonance imaging scan performed in 
December 1998 resulted in pertinent impressions of right-
sided L4-5 disc protrusion that compressed the anterior 
aspect of the thecal sac, and a small disc bulge at L3-4.  
The veteran was seen in the VA outpatient clinic in October 
2000 for complaints that included back pain.  His history of 
chronic low back pain was noted.  It was reported that he 
used Tylox.

In August 2001, the veteran testified that he sustained an 
injury to his back while working in the motor pool in service 
lifting and changing tires.  He reported that he was given 
bed rest because of continuing back pain.  He said that the 
injury was a strain of the lower right back and that it 
bothered him the rest of his time in service.  He said that 
it was a pulling sensation.  He stated that his back problems 
had continued until the present and that a magnetic resonance 
imaging (MRI) study in 1998 showed his current back 
disability.  He said that he called his back problems 
"cramps" at the time but that this was a reference to the 
problems identified on the MRI.  

He claimed that he had shooting pains down his legs in 
service and that he was given a profile for his legs.  He 
seemed to imply that the profile for his legs was a 
consequence of radiating pain from his back.  He said that 
following service, he self-treated with Doan's pills because 
there were long waits for treatment at the VA facility.  He 
indicated that he got a burning sensation running down both 
legs.  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

In the instant case the new evidence includes the initial 
diagnosis of a disc disease in service and the veteran's 
testimony as to the specifics of an inservice back injury, as 
well as his report of a continuity of symptomatology.  This 
evidence was not considered in the prior final rating 
decisions, and is probative of the question that lies at the 
heart of the veteran's claim.  Namely, does he have a current 
back disability as the result of an injury in service?  
Accordingly, the Board finds that this evidence is new and 
material.

The next question is whether the veteran will be prejudiced 
by the Board's consideration of his claim on the merits at 
this point.  The veteran has made argument, and presented 
testimony and evidence on the merits of his claim.  In 
written statements he has referred to his claim as one for 
service connection and not as one involving the question of 
new and material evidence.  His testimony and statements have 
made little if any reference to the question of new and 
material evidence, but have focused on his contentions as to 
the merits of his claim.  Therefore, the Board finds that the 
veteran is not prejudiced by consideration of his claim on 
the merits.  Curry v. Brown, 7 Vet. App. 59 (1994).

Turning to the merits, the Board notes that while the service 
medical records support his assertion that he was treated for 
back complaints in service, the service medical records show 
only acute and transitory episodes of muscle strain without 
any evidence of permanent residuals from those episodes.  
Indeed, there is little evidence of any continuity of 
symptomatology since the veteran's final separation, when his 
back was normal on clinical examination.  

The post service clinical evidence is essentially negative 
for continuing complaints of back pathology until 1989, when 
the veteran is shown to have injured his back moving 
furniture.  It is significant that in his testimony in August 
2001, the veteran did not directly respond to the question 
from his representative whether the injury he claimed to have 
sustained in service was the only time that he ever injured 
his back.  

There is no reason to believe on the evidence before the 
Board now that his current back complaints are related to 
service rather than to the injury he sustained many years 
later in 1989.  The Board notes that the veteran was given a 
P-3 profile in December 1974 that precluded prolonged 
standing, marching, and heavy labor due to his right leg burn 
scar, not due to any back pathology.  

Although the veteran asserts that his current back condition, 
visualized on the MRI in 1998, is related to back complaints 
he voiced in service, he is not competent to do so.  He is 
competent to testify regarding the symptoms, including low 
back pain, that he is experiencing.  See, e.g., Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (claimant as a layperson 
may testify to the physical manifestations of a disease or 
injury).  However, he is not competent to render a diagnosis 
or to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as 
"any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) ("in order for any 
testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration").  
There is no competent evidence linking the current back 
disability to service.

The veteran has testified to a continuity of symptomatology 
since service.  However, his testimony must be weighed 
against the lack of any clinical evidence of a back 
disability until the intercurrent injury in 1989.  The 
absence of treatment for many years after service can be 
relied upon in denying a service-connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, the clinical 
records show that even after beginning treatment in June 
1989, he did not report a history of ongoing back 
symptomatology since service.  When hospitalized for 
treatment of a knee disability in October 1989, he reported 
that he had no history of serious illness.  It was noted that 
he was employed as a construction worker.

The Board finds that the clinical records outweigh the 
veteran's recent assertions of a continuity of 
symptomatology, and that the evidence is against a finding 
that the current back disability is related to an injury in 
service.

B.  Clear and unmistakable error in the rating decision of 
December 21, 1976

The veteran filed a claim in January 1999 asserting clear and 
unmistakable error in the rating decision of December 21, 
1976, that denied service connection for a burn scar of the 
right leg.  A rating decision dated in March 1999 found that 
the rating decision of December 21, 1976, was not clearly and 
unmistakably erroneous in denying service connection for a 
burn scar of the right leg.  

The record shows that the veteran's original claim for 
service connection for burns on the left leg was received in 
December 1976 and denied later the same month.  The rating 
decision dated December 21, 1976, that denied the claim also 
found that a burn scar of the right leg had existed prior to 
service and was not aggravated by service.  In a letter dated 
December 27, 1976, however, the veteran was informed only 
that his claim involving burns on the left leg had been 
denied.  He was provided with a statement of his appellate 
rights.  

In a statement received in January 1977, the veteran advised 
the RO that he had made a mistake on his original application 
and indicated that the burn was in fact to his right, not his 
left leg.  He requested that his claim be reconsidered based 
on this information.  A rating decision dated January 27, 
1977, denied service connection for burns of the right leg 
and continued the rating determination of December 21, 1976.  
The veteran was informed of this decision in a letter dated 
January 31, 1977; a statement of his appellate rights was not 
then provided.  

The rating board in December 1976 essentially found that the 
burns on the right leg preexisted service and were not 
aggravated thereby.  The rating board noted that the entrance 
examination of July 16, 1969, showed a healing burn of the 
right leg and that further examination on August 19, 1969, 
the day of the veteran's entry on active duty, showed that 
the burn was healed and nondisqualifying.  The rating board 
further found that the separation examination of December 12, 
1975, revealed a burn scar of the whole anterior right leg 
and indicated that the veteran was profiled for a burn of the 
right anterior leg.  

The evidence before the rating board in December 1976 also 
included the veteran's separation examination of February 7, 
1972, which showed a scar on the left leg; no mention was 
made of burns on the right leg.  

On VA examination in June 1972, a small burn scar was noted 
on the right lower leg.  

When examined for service entrance in September 1973, 
complaints or findings of burns of the right leg were not 
noted.  

However, when seen at a service clinic in October 1974, it 
was reported that the veteran had developed swelling, heat, 
and soreness medial to the edge of the tibia from a burn scar 
of the right lower leg.  He was referred to the surgical 
clinic, which resulted only in treatment with an Ace wrap and 
elevation of the extremity.  When seen in the surgical clinic 
later in October, it was reported that pain persisted in the 
burn scar.  The clinical history accompanying a request for 
X-ray examination indicated that the veteran had sustained a 
burn three years previously and had developed swelling and 
tenderness.  However, X-rays of the right tibia were 
negative.  There was no evidence of infection, and the 
swelling was gone, except for loose lumpy tissue (veins) near 
the tibia.  Treatment was with Darvocet and quarters for 72 
hours.  The veteran continued to complain of pain in the burn 
scar without evidence of infection, and in December 1974, he 
was given a P-3 profile for "L" against prolonged standing, 
marching, and heavy labor due to his right leg burn scar.  

When seen in a service surgical clinic in May 1975, it was 
noted that the veteran currently carried a P-3 profile for 
burn scar pain of the right leg.  After reevaluation, the 
disability remained.  

When seen at a troop clinic in September 1975, it was 
reported that the veteran complained "of right leg pain and 
swelling since 1971 - burns and high blood pressure, taking 
daily water pills."  On examination, a 10 to 12-centimeter 
circular skin graft area of poor texture and thickness was 
noted over the right tibial mid-shaft.  Burn scarring of the 
right lower leg was assessed.  He was given a temporary L-3 
profile.  

On separation examination in December 1975, a burn scar was 
noted on the whole anterior right leg.  A history of a P-3L 
profile for a burn scar of the right leg was noted.  On a 
report of medical history in conjunction with his separation 
examination, the veteran indicated that he had been a patient 
in a hospital for treatment of a burn on his right leg but 
that the address of the hospital was unknown.  

The rating board in January 1977 noted that the rating 
decision of December 21, 1976, had denied service connection 
for burn scars of the right leg and had found that the 
evidence of record did not show burns of the left leg.  The 
January 27, 1977, rating decision acknowledged that the 
veteran had reopened his claim and had indicated that his 
prior application was in error and that he meant to claim 
service connection for the right leg scar.  The rating board 
noted the finding on the June 1972 VA examination and found 
that there was no evidence to show that the right burn scar, 
first shown on the entrance examination in July 1969, had 
been aggravated by either period of active duty.  

In essence, the RO initially denied service connection for 
burns of the right leg in the rating decision of December 
1976 but failed to inform the veteran of that aspect of its 
decision in its notification letter later that month.  For a 
rating decision to become final, there must be written 
notification to the veteran and his representative, if any, 
specifically identifying the benefit being denied.  See Best 
v. Brown, 10 Vet. App. 322, 325 (1997).  

Since the December 21, 1976, rating decision did not 
adjudicate the issue of entitlement to service connection for 
a right leg burn scar, the decision is not final as to that 
issue.  This in turn renders the claim of clear and 
unmistakable error in that rating decision without legal 
merit, since such a claim can only be asserted with respect 
to previous determinations that are final.  38 C.F.R. § 
3.105(a).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the 
appeal to the Board should be terminated because of the 
absence of legal merit), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995) (Table).  

Moreover, the veteran had in fact claimed service connection 
for burns of the left leg, and following promulgation of the 
December 1976 RO denial, he informed the RO that his claim 
had been in error and that he had intended to claim service 
connection for burns of the right leg.  This claim, however, 
was finally adjudicated by the rating decision of January 
1977.  That rating decision became final when the veteran was 
informed of it later that month and failed to initiate an 
appeal therefrom within a year of the mailing of the notice 
of decision.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 19.109, 
19.110, 19.113, 19.118, 19.153.  

The notification of January 31, 1977, specifically advised 
the veteran and his representative that his claim for service 
connection for burns of the right leg had been denied and of 
the reasons for that denial.  Although the January 1977 
notification did not contain a notice of the veteran's 
appellate rights, the failure to notify the claimant of his 
appellate rights did not at that time extend the applicable 
time limit for initiating an appeal.  38 C.F.R. § 19.110 
(1976).  In any event the veteran has not made a claim of CUE 
in the January 1977 rating decision, and the Board does not 
have jurisdiction to consider such a claim.  Shockley v. 
West, 11 Vet. App. 208 (1998) (the Board does not have 
jurisdiction over an issue unless there is a jurisdiction 
conferring notice of disagreement); see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

C.  Effective date earlier than October 22, 1998, for the 
grant of a 60 percent evaluation for hypertension with heart 
disease

A rating decision dated in August 1996 granted service 
connection for hypertension and assigned a 10 percent 
evaluation under Diagnostic Code 7101, effective from the 
date of receipt of the initial claim for service connection 
on April 21, 1993.  The veteran was informed of this 
determination in a letter dated in September 1996 but did not 
disagree with the evaluation assigned.  Following a VA 
examination later in September, the 10 percent evaluation for 
hypertension was continued by a rating decision dated in 
March 1997.  Although the veteran was informed of this 
decision in May 1997, he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

Instead, on December 5, 1997, the veteran filed a claim for 
an increased rating for his service-connected hypertension.  
He also claimed entitlement to service connection at that 
time for a number of disabilities, including generalized 
atherosclerosis with essential hypertension and coronary 
arteriosclerosis.  

In July 1998, following a VA examination, the RO reclassified 
the service-connected disability as hypertension "to 
include" generalized arteriosclerosis with coronary 
insufficiency and arteriosclerotic cardiomyopathy.  A 30 
percent evaluation was assigned under Diagnostic Code 7005, 
effective from the date of receipt of the claim for service 
connection for heart disease on December 5, 1997.  

On October 22, 1998, the veteran filed a notice of 
disagreement with the effective date assigned for the 30 
percent evaluation that the RO assigned for the service-
connected hypertension to include generalized 
arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy.  

A rating decision dated in March 1999 denied an effective 
date earlier than December 5, 1997, for a 30 percent 
evaluation for the service-connected hypertension to include 
generalized arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy.  Following a VA examination 
in April 1999, the 30 percent evaluation was continued.  In 
June 1999, the veteran disagreed with the rating decision 
entered the previous March that denied an earlier effective 
date.  

A rating decision dated in February 2001 increased the 
evaluation to 60 percent disabling, effective from November 
4, 1999, the date of the claim on appeal.  However, a rating 
decision the following month changed the effective date for 
the 60 percent evaluation to October 22, 1998.  

The record shows that the veteran's long history of 
hypertension culminated in findings of generalized 
atherosclerosis with essential hypertension and coronary 
arteriosclerosis with angina as early as the VA examination 
of October 4, 1995, but that his claim for service connection 
for heart disease as a consequence of his hypertension was 
not received until December 5, 1997, the effective date for 
service connection for the cardiac component of his service-
connected hypertension with heart disease.  

Generally, the effective date for a grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  Thus, despite the veteran's 
contentions regarding the longstanding nature of his 
hypertension with heart disease, and despite the fact that 
entitlement may have arisen earlier, the starting date for 
the Board's consideration of an appropriate effective date 
for the evaluation for the service-connected disorder is and 
must be December 5, 1997.  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

The criteria for evaluating diseases of the cardiovascular 
system were amended after the veteran filed his claim on 
December 5, 1997, and became effective on January 12, 1998.  
See 62 Fed. Reg. 65,207 (Dec. 11, 1997).  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, a 30 percent evaluation 
was warranted for arteriosclerotic heart disease after six 
months following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, when ordinary manual labor was feasible.  A 60 
percent evaluation was warranted following a typical history 
of acute coronary occlusion or thrombosis, or with a history 
of substantiated repeated anginal attacks, when more than 
light manual labor was not feasible.  A 100 percent 
evaluation was warranted during, and for six months 
following, acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  A 100 percent 
evaluation was also appropriate after this six-month period 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment was precluded.  Authentic myocardial insufficiency 
with arteriosclerosis may be substituted for occlusion in 
these evaluation criteria.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (as in effect prior to January 12, 1998).  

On and after January 12, 1998, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2001).  The amended criteria for 
evaluating hypertensive heart disease or cardiomyopathy are 
identical to those contained in Diagnostic Code 7005 as 
amended.  See 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7020 
(effective January 12, 1998).  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to January 12, 1998, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the rating criteria previously in effect were 
more favorable to the veteran in this case because they gave 
wider scope for a higher rating with respect to the veteran's 
service-connected cardiovascular symptoms.  Those criteria 
will therefore be used to determine whether the veteran was 
entitled to an evaluation in excess of 60 percent prior to 
October 22, 1998.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000).  

The record shows that the veteran had been diagnosed with 
generalized atherosclerosis with essential hypertension and 
coronary arteriosclerosis with angina more than two years 
before his claim was received in December 1997.  The VA 
examiner in September 1996 observed that chest X-rays taken 
the previous March had shown moderate cardiomegaly.  In April 
1999, the VA examiner noted that an echocardiogram in 
February 1997 showed normal systolic function but revealed 
that the left atrium was dilated to 5 centimeters.  There was 
felt to be evidence in February 1997 of mild to moderate left 
ventricular hypertrophy, although the left ventricular 
systolic function was normal.  In June 1998, a VA examiner 
diagnosed essential hypertension, generalized 
arteriosclerosis with coronary insufficiency, and 
arteriosclerotic cardiomyopathy.  

The Board is of the opinion that it is reasonably inferable 
from the evidence that by the time the claim was received in 
December 1997, the veteran had what amounted to authentic 
myocardial insufficiency with arteriosclerosis and that the 
only question was whether more than light manual labor was 
then feasible.  

The record is replete with evidence of service-connected and 
nonservice-connected factors that resulted in significant 
functional impairment under the ordinary conditions of life 
including employment.  See 38 C.F.R. § 4.10 (2001).  The 
veteran's nonservice-connected psychiatric impairments alone 
were reasonably severe.  He also had a number of organic 
disabilities for which service connection was not in effect 
and which may not be considered in determining when it was 
factually ascertainable that an increase in the service-
connected disability had occurred.  See 38 C.F.R. § 4.14 
(2001) (manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation).  However, given the veteran's 
history of hypertension with arteriosclerotic heart disease 
in the two years prior to the filing of his claim, it is 
reasonably inferable that more than light manual labor was 
precluded as a consequence of his heart disease alone by the 
time the claim was received.  It follows that an effective 
date of December 5, 1997, is warranted for a 60 percent 
evaluation for the service-connected hypertension to include 
generalized arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy.  In so finding, the Board 
has accorded the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  

The veteran has contended that the 60 percent evaluation 
should be effective prior to December 5, 1997, but an 
increase could not be granted prior to the effective date of 
service connection.  Lalonde v. West, 12 Vet. App. 377 
(1999).

Veterans Claims Assistance Act of 2000

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. at 312-13.  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that the regulations governing applications to reopen 
previously and finally denied claims were made effective only 
with respect to those applications received on or after 
August 29, 2001.  Id.  

Under the VCAA, VA has a duty to seek all treatment records 
that would be relevant to a pending claim.  38 U.S.C.A. 
§ 5103A(b).  In this case, after having had the opportunity 
to question the veteran at his hearing on appeal, the Board 
is unaware of any outstanding medical records.  

The VCAA also requires that in the case of claims for 
disability compensation, VA is required to afford 
examinations where there is competent diagnosis or a current 
disability, where there is an indication that the disability 
or symptoms may be associated with active service, and there 
is insufficient evidence to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  The veteran has been provided with 
examinations in regard to his claim for an earlier effective 
date.  He has not been afforded an examination with regard to 
his claim for service connection for a back disability.  
However, as has been discussed above, the Board has found 
that the evidence does not indicate that a current back 
disability may be related to service.

The RO has essentially complied with the notice requirements 
of the VCAA in the statement of the case issued to the 
veteran and his representative in July 2000, which set forth 
the provisions of 38 C.F.R. § 3.156(a), as well as the 
evidence and reasoning the RO relied on to reject the 
application to reopen.  The RO noted that the new evidence 
was essentially cumulative and that his separation 
examination in December 1975 was negative for findings of any 
back disability.  The statement of the case also contained 
the provisions of 38 C.F.R. § 3.303 setting forth principles 
relating to service connection, including the necessity for 
evidence of continuity of symptomatology where the inservice 
manifestations of claimed disability are acute and 
transitory.  The veteran has not identified any relevant 
evidence that it was incumbent on VA to obtain in order to 
complete his application for benefits or substantiate his 
claim for service connection for back disability.  The Board 
finds that VA has met its responsibility under the VCAA.  

The veteran and his representative were notified in the 
October 1999 statement of the case of the provisions of law 
applicable to claims of clear and unmistakable error in prior 
final rating decisions and of the evidence and reasoning 
relied on by the RO in denying the veteran's claim of clear 
and unmistakable error in the rating decision of December 21, 
1976.  A claim of clear and unmistakable error turns solely 
on the facts and the law that were before the rating board at 
the time that the rating decision was entered.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  The Court 
of Appeals for Veterans Claims has recently held that the 
VCAA was not applicable to a motion alleging clear and 
unmistakable error in a prior Board decision.  Livesay v. 
Principi, 15 Vet. App. 165, 187-89 (2001) (en banc).  

With respect to the claim for an earlier effective date for a 
60 percent evaluation for the service-connected hypertension 
with heart disease, the Board observes that the veteran and 
his representative were informed in the statement of the case 
provided in October 1999 of the applicable law and of the 
evidence and reasoning relied on to adjudicate this claim.  
The benefit granted herein constitutes a complete grant of 
the benefit available.  The veteran claimed entitlement to an 
earlier effective date for his 60 percent rating, a claim 
that has been granted herein effective with the date of 
receipt of his claim for service connection for heart 
disease.  The fact that a still earlier effective date for 
the 60 percent rating is not available to him is a matter of 
law that turns on an interpretation of the effective date 
statutes, particularly 38 U.S.C.A. § 5110(a).  However, the 
Court has held that the VCAA is inapplicable to a matter of 
pure statutory interpretation.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001).

In these circumstances, a remand would serve no useful 
purpose and would exalt form over substance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case with respect to the issues addressed above.  Further 
development of this claim and further expending of VA's 
resources with respect to it are not warranted.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for back disability is allowed.  

Service connection for a back disability is denied.

Service connection for burn scars of the leg based on clear 
and unmistakable error in a rating decision of December 21, 
1976, is denied.  

An effective date of December 5, 1997, for the grant of a 60 
percent evaluation for hypertension to include generalized 
arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The record shows that a rating decision dated in February 
2001 granted a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective from July 24, 2000.  The record further shows that 
in March 2001, the veteran filed a notice of disagreement 
with the effective date assigned for his TDIU.  Later in 
March, the RO established an effective date of October 22, 
1998, for the TDIU.  

In his testimony in August 2001, the veteran contended that 
his TDIU should have been made effective much earlier.  He 
said that he had been unable to work since 1989, while the 
effective date assigned by the RO was in 1998.  He testified 
that he wished to continue the appeal with respect to that 
issue.  It does not appear that the RO has furnished the 
veteran and his representative with a statement of the case 
on the issue of entitlement to an earlier effective date for 
his TDIU.  Under the holding of the Court of Appeals for 
Veterans Claims in Manlincon v. West, 12 Vet. App. 238 
(1999), the Board must assume jurisdiction of this issue and 
remand the matter for further development.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  Thereafter, and following any 
indicated development, the RO should 
furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of entitlement to an earlier 
effective date for the grant of a TDIU.  
The veteran and his representative are 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

